COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Jorge Montalvo v. The State of Texas
Appellate case number:       01-20-00109-CR
Trial court case number:     1526956
Trial court:                 174th District Court of Harris County

       This case was abated and remanded to the trial court on July 14, 2020. In our
abatement order, we directed the trial court to conduct a hearing to clarify appellant, Jorge
Montalvo’s right of appeal and, if necessary, execute an amended certification of
appellant’s right to appeal. On July 13, 2021, we issued a second order of abatement,
directing the trial court to hold the hearing ordered in our July 14, 2020 order within fifteen
days of the date of the order.
       On July 30, 2021, the trial court entered an amended certification of appellant’s right
to appeal, indicating that the trial court has granted appellant permission to appeal “limited
to matters raised during the sentencing hearing.” Accordingly, on September 17, 2021,
Montalvo filed a “Motion to Lift Abatement and Reinstate Appeal.”
        Montalvo’s motion is granted, and this case is reinstated on the Court’s active
docket. Montalvo’s appellant’s brief is due to be filed within thirty days of the date
of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ April Farris_____
                    Acting individually  Acting for the Court

Date: ___September 23, 2021____